Name: Commission Regulation (EEC) No 3547/86 of 21 November 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333 / 526 . 11 . 86 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3547/ 86 of 21 November 1986 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , tonnes of butteroil to be supplied fob , cif or free at destination ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May .1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), as last amended by Regulation (EEC) No 3826 / 85 ( 7 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 (*)&gt; and in particular Article 3 ( 1 ), first subparagraph , thereof, Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 232 / 86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 3 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1986 on the common organization of the market in milk and milk products ( 4 ), as last amended by Regulation (EEC) No 1335 / 86 ( 5 ), and in particular Article 6 ( 7 ) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated , to certain countries and beneficiary organizations 3 097 HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352 , 14 . 12 . 1981 , p. 1 ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 1 . ( 3 ) OJ No L 29 , 4 . 2 . 1986 , p . 3 . (&lt;) OJ No L 148 , 28 . 6 . 1968 , p . 13 { s ) OJ No L 119 , 8 . 5 . 1986 , p . 19 . ( «) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 7 ) OJ No L 371 , 31 . 12 . 1985 , p . 1 . No L 333 / 6 Official Journal of the European Communities 26 . 11 . 86 ANNEX I Notice of invitation to tender (M Description of the lot A 1 . Programme 1985 Council Regulation (EEC) No 457 / 85( a ) legal basis ( b ) purpose Commission Decision of 9 July 198515 November 1985 2 . Recipient 3 . Country of destination Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India (Attention Miss R. Lai , Counsellor ), chaussÃ ©e de Vleurgat 217 , B-1050 Brussels ( tel . 02 / 640 91 40 ; telex 22510 INDEMB B ) 6 . Total quantity 500 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 10 July 1986 10 .. Packaging 5 kg 11 . Supplementary markings on the pack ­ aging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 28 February 1987 13 . Closing date for the submission of tenders 8 December 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1987 ( b ) closing date for the submission of tenders 12 January 1987 15 . Miscellaneous ( 4 )( 10 ) 26 . 11 . 86 Official Journal of the European Communities No L 333 / 7 Description of the lot B C 1 . Programme 1985 Council Regulation (EEC) No 457 / 85(a ) legal basis (b ) purpose Commission Decision of 9 July 1985 15 November 1985 2 . Recipient Republic of India 3 . Country of destination , 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India (Attention Miss R. Lai , Counsellor ), chauss^e de Vleurgat 217 , B-1050 Brussels ( tel . 02 / 640 91 40 ; telex : 22510 INDEMB B ) 6 . Total quantity 450 tonnes 182 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch French 9 . Specific characteristics Entry into intervention stock after 10 July 1986 10 . Packaging 5 kg 11 . 'CALCUTTA / 'MADRAS /Supplementary markings on the pack ­ aging SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 March 1987 13 . Closing date for the submission of tenders 8 December 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 March 1987 ( b ) closing date for the submission of tenders 12 January 1987 15 . Miscellaneous ( 4 )( 10 ) No L 333 / 8 Official Journal of the European Communities 26 . 11 . 86 Description of the lot D E 1 . Programme 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 (b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 165 tonnes 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish Luxembourg 9 . Specific characteristics 10 . Packaging 5 kg ( 6 ) 5 kg ( 5 ) 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 15 January 1987 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b) closing date for the submission of tenders " 15 . Miscellaneous The costs of supply are determined by the Irish Luxembourg intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( 7 ) ( 4 )( 7 )( 8 )( 9 ) 26 . 11 . 86 Official Journal of the European Communities No L 333 / 9 l Description of the lot F 1 . Programme . 1986 ( a ) legal basis Council Regulation (EEC) No 232/86 (b ) purpose Commission Decision of 10 February 1986 2 . Recipient CICR 3 . Country of destination Sudan 4 . Stage and place of delivery cif Port Sudan 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics  10 . Packaging 2,5 kg 11 . Supplementary markings on the pack ­ aging 'ETS 202 / BUTTEROIL' ( no other inscription is permitted ) 12 . Shipment period Before 10 January 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for thÃ ¨ submission of tenders  15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( 10 ) / No L 333 / 10 Official Journal of the European Communities 26 . 11 . 86 Description of the lot G 1 . Programme 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 5 September 1986 2 . Recipient UNHCR 3 . Country of destination Pakistan 4 . Stage and place of delivery cif Karachi 5 . Representative of the recipient ( 2 ) ( 3 ) (Attention Mr Coosemans ) 6 . Total quantity 1 500 tonnes (") 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the pack ­ aging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO AFGHAN REFUGEES IN PAKISTAN / KARACHI' 12 . Shipment period Before 31 January 1987 13 . Closing date for the submission of tenders 8 December 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1987 ( b ) closing date for the submission of tenders 12 January 1987 15 . MiscÃ ©llaneous ( 4 )( ,Ã » ) 26 . 11 . 86 Official Journal of the European Communities No L 333 / 11 Notes: ( 1 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary without delay so as to determine the necessary shipping papers . ( 4 ) Commission Delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) Shipment to take place in 20-foot containers; conditions : FCL/LCL Shippers-count-load and stowage (cls ). ( 6 ) To be delivered on standard pallets  40 cartons each pallet  wrapped in plastic shrinked cover . ( 7 ) The supplier must send a duplicate of the original invoice to : MM. De Keyzer &amp; SchÃ ¼tz BV , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam . ( 8 ) The successful tenderer has to submit to the recipient's agent a complete packing list of each container , specifying the number of cartons belonging to each shipping number as specified in the invitation to tender . ( 9 ) The successful tenderer has to seal each container with a numbered locktainer , number of which to be provided to the beneficiary's forwarder . ( 10 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifiying that the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded . ( n ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities , indicating the location of the warehouses in which the product is stored . No L 333 / 12 Official Journal of the European Communities 26 . 11 . 86 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Quantidade total (em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais ( em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) D 165 15 Oxfam Belgica Nicaragua Nicaragua / Oxfam B / 60829 / Managua vÃ ­a Corinto / AcciÃ ³n de Oxfam B / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 15 Caritas Italiana Sudan Sudan / Caritas / 60612 / Khartoum via Port Sudan / Action of Caritas Italiana / For free distribution / Gift of the European Economic Community 135 Caritas Belgica Guatemala Guatemala / Caritas / 60228 / Guatemala City via Sto . TomÃ ¡s de Castilla / AcciÃ ³n de Caritas BÃ ©lgica / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad Eco ­ nÃ ³mica Europea E 200 ' 35 WCC Zambia Zambia / WCC / 60708 / Lusaka via Dar es Salaam / Action of WCC / For free distri ­ bution / Gift of the European Economic Community 15 DKW Tanzania Tanzania / DKW / 62317 / Dar es Salaam / Action of DKW / For free distribution / Gift of the European Economic Community 30 DKW Zimbabwe Zimbabwe / DKW / 62318 / Harare via Durban / Action of DKW / For free distri ­ bution / Gift of the European Economic Community 120 Caritas Belgica ZaÃ ¯re ZaÃ ¯re / Caritas / 60231 / Kinshasa via Mata ­ di / Action de Caritas Belgica / Pour distribu ­ tion gratuite / don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne